IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,995


                      EX PARTE LEON DEWHITE COOPER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 11CR3547 IN THE 212TH DISTRICT COURT
                            FROM GALVESTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to thirty months’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his due process rights were violated because a forensic scientist did

not follow accepted standards when analyzing evidence and therefore the results of his analyses are

unreliable. A Department of Public Safety report shows that the lab technician who was solely

responsible for testing the evidence in this case is the scientist found to have committed misconduct.
                                                                                                     2

While there is evidence remaining that is available to retest in this case, that evidence was in the

custody of the lab technician in question. This Court believes his actions are not reliable therefore

custody was compromised, resulting in a due process violation. Applicant is therefore entitled to

relief.

          Relief is granted. The judgment in Cause No. 11CR3547 in the 212th District Court of

Galveston County is set aside, and Applicant is remanded to the custody of the Sheriff of Galveston

County. The trial court shall issue any necessary bench warrant within 10 days after the mandate of

this Court issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 20, 2013
Do Not Publish